Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 8/4/22. 
In the response Applicant amended claim(s) 1-2, 4, 8, 11, 15. 
Claim(s) 17-20 is/are added.
Claim(s) 3, 9-10, 13-14 is/are cancelled. 
Currently, claim(s) 1-2, 4-8, 11-12, 15-20 is/are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delplace (9227821) in view of Stratton et al. (2012/0154572).
	Re Claim 1,
	Delplace discloses a graphical simulation module for a simulator for a machine, the graphical simulation module for calculating a virtual representation of machine surroundings visible from a control station of the simulator (col 2, ln 45-54), the graphical simulation module comprising: 
	a data interface configured to import data of a real building and/or real construction site (Fig 3-5, col 6, ln 19-55, col 8, ln 40-46; accessing data relating to a set of factors occurring external to the set of cranes); and 
	an image processing device configured to generate and/or adjust the virtual representation of the machine surroundings depending on the imported data of the real building and/or real construction site (Fig 3-5, col 6, ln 39-55, col 7, ln 20-39, col 8, ln 52-53; a 3-D simulation of the lift plan is generated based on the data relating to a set of factors occurring external to the set of cranes).
	Delplace does not explicitly disclose a CAD. 
	However, Stratton teaches a CAD interface (¶0027). Stratton further teaches such a configuration provides a predetermined schematic terrain map for the simulation operation of a machine at a worksite (¶0027). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Stratton into the simulation of Delplace in order to provide an easily configurable terrain map for the simulation
	Re Claim 8, 
	Claims is substantially similar to claim 1 and further adds the data representative of various stages of construction of a real building at a building site (col 6, ln 19-55, col 8, ln 40-46, 54-67).
	Re Claim 17, 
	Claims is substantially similar to claim 1. See claim 1 for rejection on limitations.

Claims 4-7, 11-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delplace (9227821) in view of Stratton et al. (2012/0154572), further in view of Chaisuparasmikul (2008/0249756).
	Re Claims 4, 11, 15,
	Delplace as modified by Stratton discloses all limitations as set forth above including the virtual representation of the machine surroundings depending on the CAD data imported through the CAD interface but is silent on generating and/or adjusting the virtual representation. However, Chaisuparasmikul teaches generating and/or adjusting the virtual representation (¶¶0013-0015, 0034, 0046-0047). Chaisuparasmikul further teaches such a configuration enables quick updates and refines the model relatively easily (¶0016). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chaisuparasmikul into the simulation system of Delplace as modified by Stratton in order to enables quick updates and refines the simulation model relatively easily.
	Re Claim 5, 
	Delplace discloses all limitations as set forth above but is silent on calculating the virtual representation of the machine surroundings depending on movements and/or deformations of machine components determined by a movement simulation module. However, Stratton teaches calculating the virtual representation of the machine surroundings depending on movements and/or deformations of machine components determined by a movement simulation module (¶¶0016-0019, 0025, 0027, 0029, 0042). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Stratton into the simulation of Delplace in order to enhance the realism of the simulation.
	Re Claim 6, 
	Delplace discloses all limitations as set forth above but is silent on the determined movements and/or deformations of the machine components depend upon control commands input via an input means. However, Stratton teaches the determined movements and/or deformations of the machine components depend upon control commands input via an input means (¶¶0016-0019, 0033, 0035, 0036).
	Re Claim 7, 
	Delplace discloses all limitations as set forth above but is silent on generating the virtual representation based upon an actuator movement depending on one or more of the control commands. However, Stratton teaches generating the virtual representation based upon an actuator movement depending on one or more of the control commands (¶¶0016-0019).
	Re Claim 12, 
	Claim recites limitations in claims 1, 5, 6 and 7. See claims 1, 5-7 for rejection of limitations.
	Re Claim 16, 
	Delplace discloses all limitations as set forth above but is silent on a drive apparatus; a detection device of the emulation apparatus; and a second drive unit of the movement simulation module; wherein the control station is moveably mounted to the drive apparatus for moving the control station depending on the movements and/or deformations determined by the movement simulation module; wherein detection device configured to: detect movements of the first drive unit; and provide a movement and/or position signal; wherein the second drive unit is coupled with the first drive unit, the second drive unit configured to exert a counter moment and/or a counter load in order to simulate actually occurring loads, resistances or inertia; and wherein the movement simulation module is configured to determine movements and/or deformations of machine components depending on at least a portion of the entered control commands. However, Stratton teaches a drive apparatus; a detection device of the emulation apparatus; and a second drive unit of the movement simulation module; wherein the control station is moveably mounted to the drive apparatus for moving the control station depending on the movements and/or deformations determined by the movement simulation module; wherein detection device configured to: detect movements of the first drive unit; and provide a movement and/or position signal; wherein the second drive unit is coupled with the first drive unit, the second drive unit configured to exert a counter moment and/or a counter load in order to simulate actually occurring loads, resistances or inertia; and wherein the movement simulation module is configured to determine movements and/or deformations of machine components depending on at least a portion of the entered control commands (¶¶016-0019, 0025, 0027, 0029, 0033, 0035, 0042, 0045).

Allowable Subject Matter
Claims 2, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/4/22 have been fully considered but they are not persuasive.
	Re Claims 1, 8, 17, 
	Applicant argues that the amended claims are patentable over the combination of Delplace, Stratton and Chaisuparasmikul because there’s no motivation to combine the teachings of Chaisuparasmikul to the combination of Delplace and Stratton. This argument is not persuasive. As discussed above, the amended claims recite an additional element of a CAD, wherein Stratton teaches a CAD interface and provides a motivation for modifying the simulation of Delplace.
	Applicant further argues that Chaisuparasmikul lies in a different technical field and therefore provides no motivation to combine with Delplace and Stratton. This argument is not persuasive. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Chaisuparasmikul teaches generating and/or adjusting the virtual representation using the CAD interface, which can be applied to the particular problem of the simulation of Delplace as modified by Stratton.
	Applicant further argues that Stratton fails to disclose the feature of a movement simulation module configured to exert a counter moment and/or a counter load in order to simulate actually occurring loads, resistances or inertia. This argument is not persuasive. It is noted that the features upon which applicant relies are not recited in the rejected independent claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, for the reasons as set forth above, the rejection has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777. The examiner can normally be reached Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715